NUMBER 13-10-00134-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

               IN THE INTEREST OF K.B.K., CHILD
____________________________________________________________

              On “Motion to Disestablish Paternity.”
____________________________________________________________

                             MEMORANDUM OPINION

                Before Justices Yañez, Rodriguez, and Garza
                     Per Curiam Memorandum Opinion

       Thomas G. Krueck has filed a “Motion to Disestablish Paternity” with this Court

through which he requests that this Court “issue an order to disestablish paternity.” The

motion was not filed in conjunction with a final judgment, order, or notice of appeal,

although Krueck asserts that he has filed relevant motions in trial court cause number

98-2584-F in the 214th District Court of Nueces County, Texas.

       Upon receipt of the motion, the Clerk of this Court notified Krueck that his filing

lacked a notice of appeal and an appealable order, so that steps could be taken to correct

the defect, if it could be done. See Tex. R. App. P. 37.1, 42.3. The Clerk further notified
Krueck that the appeal would be dismissed if the defect was not corrected after the

expiration of ten days from receipt of the Court’s notice. In response, Krueck requested

a sixty-day extension of time to file his response to allow him to “find, digest and follow .

. . the Texas Rules of Appellate Procedure.”

       The Court, having fully reviewed and considered the documents herein, concludes

that the motion fails to invoke our appellate or original jurisdiction and is of the opinion that

the cause should be dismissed.

       In terms of our appellate jurisdiction, the motion filed by Krueck fails to include or

reference any final judgment or appealable order and fails to meet the requirements for a

notice of appeal. See generally TEX . R. APP. P. 25.1. The District Clerk of Nueces County

informed us that the trial court record fails to include a final judgment or notice of appeal.

In terms of appellate jurisdiction, appellate courts only have jurisdiction to review final

judgments and certain interlocutory orders identified by statute. Lehmann v. Har-Con

Corp., 39 S.W.3d 191, 195 (Tex. 2001).

       Moreover, the “Motion to Disestablish Paternity” fails to meet the requirements for

a petition for writ of mandamus under the appellate rules. See generally TEX . R. APP. P.

52. Further, an original proceeding must be commenced before an appellate court obtains

jurisdiction to grant relief by motion under the Texas Rules of Appellate Procedure. See,

e.g., In re Ramirez, 133 S.W.3d 664, 664-665 (Tex. App.–Corpus Christi 2003, orig.

proceeding); In re Kelleher, 999 S.W.2d 51, 52 (Tex. App.–Amarillo 1999, orig.

proceeding); see TEX . R. APP. P. 52.1, 52.10. Until an appropriate petition is filed, there

is no dispute before this Court. See In re Kelleher, 999 S.W.2d at 52.

       Because Krueck is not appealing a final judgment or other appealable order, and


                                               2
because he has not filed a petition for writ of mandamus in accordance with the appellate

rules, we conclude we have no jurisdiction to consider his motion to disestablish paternity.

Accordingly, this matter is DISMISSED FOR WANT OF JURISDICTION. All pending

motions are DISMISSED as moot.



                                                        PER CURIAM


Delivered and filed the
27th day of May, 2010.




                                             3